DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicants amended the claims and canceled claims 1-10, thereby rendering moot the Election of Species Requirement of October 8, 2020.
All claims have been examined on the merits.
Current Status of 16/071,083
Newly added claims 11-13 have been examined on the merits.
Priority
Applicants identified the instant application, Serial #:  16/071,083, filed 07/19/2018, as a national stage entry of PCT/CN2016/088521, International Filing Date: 07/05/2016, which claims foreign priority to Chinese patent application #:  201610304553.5, filed 05/10/2016.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  claims 11-13 are allowable as written.
There is no known prior art reference that either teaches or anticipates the preparation method of a composite phosphorous flame retardant comprising cyclic organophosphate with multiple DOPO moieties according to the instant claims 11-13.
The reference LANZHOU (CN105384858), WIPO English-language machine translation provided, discloses a preparation method of phosphorous-containing flame retardant polymethyl methacrylate resin.
However, LANZHOU is a close art, and not a prior art reference, since it does not teach use of the DOPO compound 10-dihydro-9-oxa-10-phosphaphenanthrene-10-oxide, which is critical to the instantly claimed methods of claims 11-13.  Furthermore, any mention of “DOPO” in LANZHOU is to produce a HDOPO intermediate and a TOPMP product, which are each structurally distinct from the DOPO products of the instant claims.  Furthermore, LANZHOU does not disclose use of an agitator or oil-water separator as required by each of instant claims 11-13.  Moreover, LANZHOU does not disclose use of the amounts of DOPO starting compounds according to instant claims 11-13.  Thus, there are more than two differences between what is disclosed in LANZHOU and what is instantly claimed, thereby rendering moot any legitimate use of obviousness for a prior art rejection (since two or more differences between a reference and what is claimed constitutes impermissible hindsight).
Furthermore, there is no known rationale (and no known prior art reference(s) providing said rationale) that would permit modifying LANZHOU to arrive at the instantly claimed methods of claims 11-13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567.  The examiner can normally be reached on Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625